IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 290 MAL 2020
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
              v.                            :
                                            :
                                            :
DAVID PITT,                                 :
                                            :
                    Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.